DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             GERALD SHIFLET,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2749

                             [October 25, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 80-5618CF10A.

  David Jay Bernstein of David Jay Bernstein, P.A., Deerfield Beach, for
appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.